Citation Nr: 0710752	
Decision Date: 04/12/07    Archive Date: 04/25/07	

DOCKET NO.  04-31 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from January 1967 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
VARO in St. Petersburg, Florida, that denied entitlement to 
the benefits sought.  

The February 2004 rating decision also denied entitlement to 
service connection for an ulcer disorder.  The veteran 
expressed disagreement with the rating decision and a 
statement of the case was issued in July 2004.  However, in 
his substantive appeal dated in August 2004, the veteran 
indicated that he had read the statement of the case and was 
only appealing the issues of service connection for PTSD and 
for diabetes mellitus.  

The question of the veteran's entitlement to service 
connection for diabetes mellitus is deferred pending 
additional development.  This particular issue is being 
REMANDED by way of the Appeals Management Center in 
Washington, D.C.  The veteran will be notified as further 
action is required. 


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim for service connection for PTSD and 
has made reasonable efforts to develop such evidence. 

2.  The medical evidence of record includes a diagnosis of 
PTSD.

3.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.



CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this claim, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)) need not be discussed.  The 
Board notes that both private and VA medical records have 
been associated with the claims file and the veteran was 
accorded a special psychiatric examination for rating 
purposes by VA in September 2003.  

Pertinent Legal Criteria

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 U.S.C.A. 
§ 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and a current disability.  Shedden v. Principi, 381 F. 3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110, 111 (2002); see also Hickson v. West, 
12 Vet. App.  247, 253 (1999).

The Board must assess the credibility of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item 
of evidence does not have the same probative value.

Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
adjudicate the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The veteran's military personnel records show that he served 
on board the U.S.S. Regulus (AF-57) from 1970 to 1971.  He 
was assigned to the ship when it was involved in Typhoon Rose 
in August 1971.  As a result of its involvement in the storm, 
the ship was washed aground in the harbor area of Hong Kong 
with rocks penetrating the hull.  The veteran claims that he 
was terrified during the typhoon and thought he was going to 
die.

The medical evidence of record reveals a principal 
psychiatric diagnosis of PTSD.  A VA psychologist who 
examined the veteran for rating purposes in September 2003 
indicated that the veteran reported recurrent intrusive 
memories and recurrent and stressing nightmares regarding 
being involved in the typhoon.  The veteran also described 
other symptoms associated with PTSD, including irritability, 
anger, difficulty concentrating, hypervigilance, exaggerated 
startle response, diminished interest in activities, and 
detachment from others.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the veteran's recollections of his 
involvement in Typhoon Rose while serving with the Navy on 
board the U.S.S. Regulus in 1971 are credible.  The veteran 
has a current valid diagnosis of PTSD and VA examiners have 
attributed the PTSD to his involvement in the typhoon in Hong 
Kong in 1971.  As indicated in Suozzi v. Brown, 10 Vet. 
App. 307 (1997), a stressor need not be corroborated in every 
detail.  Corroboration of a veteran's personal participation 
in a stressful activity is not necessary.  See Pentecost v. 
Derwinski, 16 Vet. App. 124 (2002).  Accordingly, the Board 
finds the veteran has PTSD that reasonably is the result of 
his experiences while serving on board a Navy ship that was 
involved in Typhoon Rose in Hong Kong in 1971.  


ORDER

Service connection for PTSD is granted.


REMAND

With regard to the claim for service connection for diabetes 
mellitus, the available evidence of record does not document 
the veteran's presence in Vietnam.  The veteran claims that 
sometime around June 1971 he was notified of his 
grandmother's death and his ship docked at Cam Ranh Bay in 
Vietnam in order for him to obtain transportation back to the 
United States for the funeral.  He recalls that he was there 
one or more days.  The veteran indicates that at the 
conclusion of his leave, he was flown from Alameda, 
California, to Clark Air Force Base where he took a bus to 
Subic Bay and then met up with his ship in the Philippines.  
No orders confirming any of this are of record.

The Board believes that an attempt at obtaining corroborating 
evidence would be helpful and this portion of the case is 
REMANDED for the following actions:

1.  The veteran should be contacted and 
asked to provide specific information 
about his status in June 1971 when he was 
reportedly put ashore at Cam Ranh Bay in 
Vietnam for transportation back to the 
United States for his grandmother's 
funeral.  Thereafter, the United States 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 
22315-3802, should be contacted and asked 
to provide any information regarding the 
activities of the U.S.S. Regulus (AF-57) 
in June 1971, primarily for the purpose 
of determining whether it docked at Cam 
Ranh Bay for any purpose during that 
month.  Any information obtained from the 
JSRRC or alternate sources should be 
associated with the claims folder.  If 
the JSRRC or an alternate source reports 
that there is no corroborating 
information, negative responses to that 
effect should be made.  

2.  Then, the claim should be 
readjudicated.  If the benefit sought 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case which 
encompasses all pertinent information and 
evidence added to the record.  An 
opportunity for response should then be 
provided.  Then, if otherwise in order 
the case should be returned to the Board 
for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter REMANDED.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


